In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2862 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CRANE MARKS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 14 CR 330‐9 — Virginia M. Kendall, Judge. 
                      ____________________ 

        ARGUED JUNE 7, 2017 — DECIDED JULY 24, 2017 
                 ____________________ 

   Before RIPPLE, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This appeal illustrates why, when 
an  arcane  and  arbitrary  issue  arises  under  the  Sentencing 
Guidelines, the sentencing judge should ask, “Why should I 
care?” That question was not asked here, so we must remand 
for resentencing. 
   Defendant‐appellant Crane Marks pled guilty to conspir‐
ing  to  distribute  heroin.  He  was  sentenced  to  nine  years  in 
2                                                       No. 15‐2862 

prison (108 months). That sentence is either well above or well 
below  the  advisory  range  under  the  Sentencing  Guidelines, 
depending on one issue in calculating Marks’ criminal history. 
The district court decided the issue against Marks, and he has 
appealed his sentence. 
    In all candor, that one issue seems astonishingly technical 
and trivial. It has nothing to do with Marks’ culpability or the 
larger goals of sentencing. As we explain below, the issue is 
whether,  when  Marks  was  imprisoned  on  his  fourth  state 
drug conviction in 2000, he also had his state parole revoked 
on any of his earlier state drug convictions and was re‐impris‐
oned on that revocation as well. From this description of the 
issue,  we  hope  readers  will  agree  that  this  is  one  of  those 
guideline issues that should prompt the sentencing judge to 
ask why the judge or anyone else should care about the an‐
swer. 
   Because the issue seems so technical and trivial, we have 
examined the record in this case for any signs that the judge 
would have given Marks the same sentence regardless of how 
the technical  criminal history issue was resolved.  We found 
no such signs, however, so we have considered the technical 
guideline  issue  on  the  merits.  We  conclude  that  the  court 
made both a legal error and a factual error. The legal error was 
that the court did not make the finding needed to treat Marks 
as a career offender under the Guidelines. The factual prob‐
lem is that the court was not presented with reliable evidence 
from which it could have found that Marks was imprisoned 
on  a  revocation  of  parole  on  any  earlier  conviction.  That 
means that Marks does not qualify, technically, as a career of‐
fender. His advisory guideline sentencing range is lower than 
No. 15‐2862                                                         3

the  range  found  by  the  district  court.  We  therefore  vacate 
Marks’ sentence and remand for resentencing. 
    To explain, in October 2013, Marks joined a conspiracy to 
distribute heroin in violation of 21 U.S.C. §§ 846 & 841(a)(1). 
In 2015 he pled guilty to that crime. At the time of plea nego‐
tiations, the government knew that Marks had been convicted 
of controlled‐substance offenses in state court in 1994, 1995, 
1996, and 2000. The government did not then believe Marks 
was a career offender under U.S.S.G. § 4B1.1 because of the 
age  of  the  offenses  from  the  1990s.  For  the  career‐offender 
Guideline  to  apply,  at  least  two  of  those  four  convictions 
would need to count for criminal history points. See U.S.S.G. 
§  4B1.1(a)(3).  For  a  conviction  to  be  counted,  Marks  had  to 
have  been  still  serving  a  sentence  of  imprisonment  on  that 
conviction  within  15  years  of  his  commencement  of  the  of‐
fense of conviction in this case. See U.S.S.G. § 4A1.2(e)(1).  
   Since Marks commenced his involvement in the conspir‐
acy  in  October  2013,  a  prior  conviction  counts  under  the 
Guidelines only if he was incarcerated on the conviction after 
October  1998.  The  2000  conviction  definitely  counts.  The 
question is whether any of the 1990s convictions count. The 
parties agree that Marks was paroled on all of the 1990s of‐
fenses in June 1998. But if his parole was revoked for any of 
the 1990s offenses when he committed the new drug crime in 
2000,  the  term of incarceration  on  the  revocation would fall 
within the 15‐year window, the conviction would  count, see 
§ 4A1.2(k)(2)(A),  and Marks  would  be  treated  properly  as  a 
career offender under § 4B1.1(a).  
   In  their  plea  agreement,  the  parties  acknowledged  that 
Marks would receive criminal history points only for the 2000 
conviction,  not  the  earlier  offenses.  On  that  understanding 
4                                                                No. 15‐2862 

they  projected  a  guideline  prison  range  of  51  to 63  months. 
The probation officer who wrote the presentence report came 
to a different conclusion. Based on handwritten records from 
the Illinois Department of Corrections, the officer concluded 
that Marks’ imprisonment in 2000 was based not only on his 
2000 conviction but also on revocation of his parole for one or 
more of the earlier convictions.  
    There is no formal court order revoking parole. The IDOC 
records, which are appended to the presentence report, do not 
include any narrative explaining whether Marks’ parole was 
revoked or what type of custody he was in at any particular 
time. The three records read in their entirety as follows: 
             Case #94CR7913                           Case #95CR21777 
     Offense Date: 2‐21‐94                    Offense Date: 6‐22‐95  
     Date Sentenced: 8‐15‐95                  Date Sentenced: 8‐15‐95 
     Admitted to IDOC: 8‐18‐95                Admitted to IDOC: 8‐18‐95 
     Escape Out: 2‐21‐96                      Escape Out: 2‐21‐96 
     Escape Return: 2‐28‐96                   Escape Return: 2‐28‐96 
     Escape Out: 4‐4‐96                       Escape Out: 4‐4‐96 
     Escape Return: 7‐26‐96                   Escape Return: 7‐26‐96 
     Discharge of Sentence: 5‐22‐00           Discharge of Sentence: 5‐22‐00 
 
                                      Case #96CR1549301 
                              Offense Date: 5‐7‐96 
                              Date Sentenced: 7‐23‐96 
                              Admitted to IDOC: 7‐26‐96 
                              Parole Out: 6‐26‐98 
                              Violator Return: 2‐8‐00 
                              Discharge of Sentence: 6‐26‐00 

These records say that Marks’ sentences for the 1994 and 1995 
convictions were “discharged” on May 22, 2000 and that the 
sentence for the 1996 conviction was “discharged” on June 26, 
2000. The records for the 1994 and 1995 conviction do not list 
No. 15‐2862                                                          5

a parole date. In fact, they do not show that Marks was ever 
in prison on those two convictions. Other information in the 
presentence report shows that he was on electronic monitor‐
ing—not  in  prison—when  he  escaped  and  returned  to  cus‐
tody. The record for the 1996 conviction, however, lists a “Pa‐
role Date” in 1998 and a “Violator Return” date of February 8, 
2000,  the  same  day  Marks  pled  guilty  to  the  2000  offense. 
Based solely on these records, the probation officer inferred 
that all four controlled‐substance convictions counted under 
the federal Guidelines so that Marks qualified as a career of‐
fender.  
    At  sentencing  Marks  disputed  the  career‐offender  issue. 
He  asserted  that  he  did  not  recall  his  parole  ever  being  re‐
voked on any of the 1990s convictions. Without proof of a pa‐
role  revocation  that  returned  him  to  prison  on  one  of  these 
convictions, Marks argued, they do not fall within the 15‐year 
window under § 4A1.2(k)(2)(A).  
     The district court did not make an explicit finding about 
whether Marks had been imprisoned again on a parole revo‐
cation of any of the 1990s convictions. The court concluded, 
though,  that  each  conviction  counted  because  the  sentences 
were  not  “discharged”  until  2000.  On  that  basis,  the  court 
found that Marks was a career offender and that his impris‐
onment range was 151 months to 188 months. In pronouncing 
sentence,  however, the court said that Marks did not  fit the 
profile of the typical career offender. The court sentenced him 
to  108  months—43 months  below  the  low  end  of  the  calcu‐
lated  range,  but  45  months  above  the  top  of  the  guideline 
range without the career‐offender finding. 
   On  appeal,  Marks  renews  his  argument  that  the  district 
court erred by classifying him as a career offender because his 
6                                                      No. 15‐2862 

1994, 1995, and 1996 convictions are too old to count. He con‐
tends that the government did not meet its burden of showing 
that he was sent back to prison on a revocation of his parole 
on  any  of  those  offenses  when  he  committed  a  new  drug 
crime  in  2000.  If  anything,  Marks asserts,  the IDOC  records 
prove only that he was in state custody at the time his parole 
expired on the 1990s convictions. The records do not prove, 
he argues, that  he was  actually  imprisoned again on  any of 
those convictions.  
    The government argues that the district court reasonably 
relied on the statement in the presentence report that Marks’ 
parole had been revoked. The government contends that the 
probation  officer’s  statement  in  the  report  is  proven  by  the 
three IDOC records, which, in the government’s view, “clearly 
state” that Marks was “in custody some time during the Oc‐
tober  1998  through  October  2013  window.”  That  argument 
misses the point. Marks was in custody during that window, 
but under the text of the Guidelines, for any one of the 1990s 
convictions to count, Marks must have been incarcerated on 
that conviction, not just on his 2000 conviction. After June 1998 
he  could  not  have  been  serving  prison  time  on  any  of  the 
1990s convictions unless his parole on that conviction was re‐
voked.  
    For two reasons, one legal and one factual, we cannot sus‐
tain  the  district  court’s  application  of  the  career‐offender 
Guideline, § 4B1.1. First, the transcript of the sentencing hear‐
ing indicates substantial legal confusion about which guide‐
line  provision  was  being  applied  and  what  factual  findings 
were necessary. Second, the government failed to offer suffi‐
cient evidence to show as a matter of fact that Marks’ parole 
was revoked on at least one of his 1990s convictions.  
No. 15‐2862                                                            7

    To  the  first  point,  the  district  court  and  the  parties  were 
not on the same page about what is required to count an older 
conviction  under  § 4A1.2(k)(2),  which  explains  how  and 
when to count a prior offense when parole has been revoked 
on it. The government had to show that Marks’ parole on one 
of the three older convictions was revoked and that he was re‐
imprisoned  based  on  that  revocation.  See  United  States  v. 
Moreno‐Padilla, 602 F.3d 802, 808 (7th Cir. 2010). The probation 
officer testified at sentencing that an IDOC administrator had 
told him Marks was in IDOC custody “all the way up until 
some time in 2000” when his parole terms expired. 
    The  broad  concept  of  “custody”  is  not  enough  under 
§ 4A1.2(k)(2).  The  focus  is  “incarceration.”  Proving  that 
Marks’  parole  terms  did  not  expire  until  2000  was  not 
enough—the government had to show that Marks was incar‐
cerated on at least one of those convictions. See § 4A1.2(b)(1) 
(“sentence of imprisonment” means “a sentence of incarcera‐
tion”). And under Illinois law, a person remains in IDOC cus‐
tody even while serving a parole term outside of prison. See 
730 ILCS 5/3‐14‐2(a); Cordrey v. Prisoner Review Bd., 21 N.E.3d 
423, 429 (Ill. 2014). So it matters what type of custody Marks 
was  in  for  his  1990s  convictions  between  October  1998  and 
2000—in a prison or in some other, less restrictive form of cus‐
tody.  The  IDOC  records  show  that  Marks  remained  under 
IDOC control—in its “custody”—on the 1990s convictions un‐
til May or June 2000. 
    The problem is that those records do not show incarcera‐
tion, which is what matters under the federal Guidelines. In 
short,  to  apply  the  career‐offender  Guideline  properly,  the 
district court had to decide first whether Marks’ parole on any 
of the 1990s convictions was revoked, and second whether he 
8                                                          No. 15‐2862 

was  sent  back  to  prison  because  of  such  a  revocation.  It  was  a 
legal error to find that Marks was a career offender without 
making these findings. See United States v. Titus, 821 F.3d 930, 
934 (7th Cir. 2016).  
   The second problem, the factual one, is a distinct problem 
with the district court’s guideline calculation. As we view the 
record,  the  district  court  lacked  reliable  evidence  to  answer 
these questions so as to support application of the career‐of‐
fender Guideline. 
    As a general rule, a sentencing judge may rely on a presen‐
tence  report  if  it  “is  well‐supported  and  appears  reliable.” 
United  States  v.  Black,  636  F.3d  893,  897  (7th Cir.  2011);  see 
United States v. Heckel, 570 F.3d 791, 795 (7th Cir. 2009); United 
States v. Mustread, 42 F.3d 1097, 1101–02 (7th Cir. 1994). But if 
a presentence report contains “nothing but a naked or unsup‐
ported charge,” the defendant’s denial will suffice to call the 
report’s accuracy into doubt. Mustread, 42 F.3d at 1102. Simi‐
larly,  if  the  presentence  report  “omits  crucial  information, 
leaving ambiguity on the face of that document,” the govern‐
ment has the burden of independently demonstrating the ac‐
curacy of the report. Moreno‐Padilla, 602 F.3d at 809.  
    The government emphasizes that Marks did not produce 
any evidence to prove that his parole had not been revoked. 
The government cites Moreno‐Padilla, 603 F.3d at 807–09, a fac‐
tually similar case in which the defendant challenged an as‐
sertion in the presentence report that his parole on an earlier 
conviction had been revoked within 15 years of his commis‐
sion  of  the  offense  of  conviction.  In  Moreno‐Padilla  we  re‐
peated  our  familiar  admonition  that,  when  faced  with  a 
presentence report that is well‐supported and facially reliable, 
No. 15‐2862                                                            9

the defendant cannot stand by and do nothing. He must in‐
stead show the judge that disputed factual information in the 
report is inaccurate. 602 F.3d at 808–09. 
    Moreno‐Padilla does not say, however, that any factual as‐
sertion that finds its way into a presentence report may be ac‐
cepted  uncritically  by  the  sentencing  judge.  Rather,  we 
pointed out that statements about the defendant’s parole hav‐
ing been revoked were corroborated by other details. The de‐
fendant  had  been  in  a  state  prison,  not  a  local  jail,  for  two 
months  before  pleading  guilty  to  a  new  charge.  That  sug‐
gested that the period of incarceration was for a parole revo‐
cation rather than pretrial detention on the new charge. Also, 
the defendant’s parole term on the earlier conviction extended 
beyond the new term of incarceration. Id. at 805, 809. 
    Marks, on the other hand, was not sent back to prison until 
after  he  pled  guilty  to  the  new  offense  in  2000.  There  is  no 
indication that any of his 1990s sentences were extended be‐
yond what they would have been if the 2000 offense had not 
occurred.  Rather,  his  sentences  on  the  1990s  convictions  all 
terminated  in  2000  even  though  he  was  not  paroled  on  the 
2000 offense until 2002.  
    In short, Marks did not have the burden of producing con‐
trary evidence because this assertion in the presentence report 
was not reliable on its face. When read as a whole—the text as 
well as the underlying IDOC records incorporated as exhib‐
its—the presentence report “omits crucial information, leav‐
ing ambiguity on the face” of the report concerning whether 
Marks’  parole  on  any  of  the  1990s  convictions  had  been  re‐
voked  and  he  had  been  imprisoned  on  any  of  them.  See 
Moreno‐Padilla 602 F.3d at 809 (“If  a defendant’s parole was 
10                                                      No. 15‐2862 

not revoked, he could not have served time for a parole revo‐
cation.”); United States v. McNeil, 573 F.3d 479, 483–84 & n.4 
(7th  Cir.  2009)  (district  court  plainly  erred  by  not  ordering 
probation  office  to  supplement  presentence  report  where 
omission  of  crucial  information  created  uncertainty  about 
how federal sentence should be imposed). Indeed, the proba‐
tion officer’s testimony showed that he asked the IDOC ad‐
ministrator the wrong question: whether Marks was “in cus‐
tody” rather than whether he was incarcerated on parole rev‐
ocation for the 1996 conviction. That discrepancy undermines 
the government’s reliance on the records to prove that Marks 
was imprisoned on a parole revocation.  
    As  for  the  1994  and  1995  convictions,  the  IDOC  records 
demonstrate only that Marks’ sentences were discharged on 
May 22, 2000. The records say nothing about a parole revoca‐
tion—ever—or a return to prison on any date after 1996, let 
alone on February 8, 2000, the date he was imprisoned on the 
2000  offense.  In  fact,  the  records  for  these  two  convictions 
seem  incomplete.  Each  report  lists  the  date  Marks  was  first 
admitted  to  IDOC  custody,  the  dates  he  escaped  from  and 
was returned to custody, and the date his sentence was dis‐
charged. Neither report explains what type of custody Marks 
was in or gives a parole or release date. Marks obviously was 
released from prison at some point between the date he was 
admitted into IDOC’s custody in 1995 (on the same date for 
both convictions) and the date his sentences were discharged, 
because he was arrested twice in 1999 while outside of prison. 
And the presentence report explains that Marks was on elec‐
tronic monitoring (not imprisoned) when he “escaped” IDOC 
custody twice in 1996. 
No. 15‐2862                                                      11

    Taken at face value, these records fail even to prove that 
Marks’ sentences on these convictions ever met the guideline 
definition  of “imprisonment,” let alone that  he was  reincar‐
cerated  in  2000  due  to  a  parole  revocation.  This  court  and 
most other circuits hold that sentences served in community 
treatment centers, halfway houses, home detention, or other 
forms of probation are not imprisonment for guideline pur‐
poses. See, e.g., United States v. Timbrook, 290 F.3d 957, 959–60 
(7th Cir. 2002) (noting that Guidelines do not elaborate on def‐
inition of incarceration but explaining that residence in non‐
secure community treatment center or halfway house is not 
imprisonment for guideline purposes); United States v. Phipps, 
68 F.3d 159, 162 (7th Cir. 1995) (home detention not imprison‐
ment for guideline purposes); United States v. Gordon, 346 F.3d 
135, 138–39 (5th Cir. 2003) (same); United States v. Pielago, 135 
F.3d 703, 711–14 (11th Cir. 1998) (community treatment center 
not  imprisonment  for  guideline  purposes);  United  States  v. 
Jones, 107 F.3d 1147, 1161–65 (6th Cir. 1997) (home detention 
not  imprisonment  for  guideline  purposes);  United  States  v. 
Latimer, 991 F.2d 1509, 1514 (9th Cir. 1993) (community treat‐
ment  center  not  imprisonment  for  guideline  purposes);  but 
see United States v. Rasco, 963 F.2d 132 (6th Cir. 1992) (holding 
that confinement in community treatment center after parole 
revocation was part of original term of imprisonment).  
    The  IDOC  record  for  the  1996  conviction  also  does  not 
support the needed finding. Unlike the other two records, it 
at least includes the word “parole.” But it indicates only that 
Marks was returned to custody in February 2000, not why he 
was  returned  to  custody.  The  document  lists  Marks’  “Pa‐
role Out” date as June 26, 1998, his “Violator Return” date as 
February 8, 2000, and his “Discharge of Sentence” date as June 
12                                                        No. 15‐2862 

26, 2000. While the term “Violator Return” could refer to a vi‐
olation of parole, that meaning is neither explicit nor obvious. 
    As Marks points out, the records do not contain any nar‐
rative showing that he was given a new term of imprisonment 
for violating parole, or whether he was merely noted as being 
in custody on a potential parole violation. The fact that Marks’ 
sentence on this 1996 conviction (as well as the 1994 and 1995 
convictions) was discharged only a few months after he pled 
guilty  to  the  2000  charge  suggests  that  no  revocation  oc‐
curred. And it is difficult to understand why, if Marks’ parole 
was  actually  revoked,  the  government  could  not  have  sup‐
ported the presentence report with a copy of the order of rev‐
ocation. See McNeil, 573 F.3d at 483 (explaining that “gather‐
ing such information is one of the principal tasks of a proba‐
tion  officer  in  preparing  a  PSR”).  In  its  brief  and  oral  argu‐
ment, the government has not suggested that it obtained any 
other documents supporting its contention that a revocation 
occurred. 
    So, coming up for air from the minutiae of the IDOC rec‐
ords,  we  must  conclude  that  the  district  court’s  decision  to 
treat Marks as a career offender under the Guidelines was an 
error. And despite the sometimes arbitrary limits in the calcu‐
lations, the guideline range must be properly calculated. Gall 
v. United States, 552 U.S. 38, 51 (2007); United States v. Robinson, 
435 F.3d 699, 701 (7th Cir. 2006). An incorrect calculation of 
the Sentencing Guidelines is a procedural error that we pre‐
sume  influenced  the  judge’s  choice  of  sentence,  unless  the 
judge said otherwise. See United States v. Adams, 746 F.3d 734, 
743  (7th  Cir.  2014);  see  generally,  Molina‐Martinez  v.  United 
States,  578  U.S.  —,  —,  136  S.  Ct.  1338,  1347–48  (2016)  (even 
unpreserved error in calculating guideline range is presumed 
No. 15‐2862                                                       13

to affect defendant’s substantial rights, at least if sentencing 
court did not suggest it would have imposed same sentence 
absent the error). 
    With all that said, we return to the question we raised at 
the outset. Why should anyone care? Marks came before the 
district  court  with  four  prior  convictions  for  drug  felonies. 
Whether  or  not  state  officials  took  the  formal  step,  when 
Marks was imprisoned on the fourth drug conviction in 2000, 
of revoking his parole on any of his three prior drug convic‐
tions has no apparent connection to the purposes of sentenc‐
ing:  reflecting  the  seriousness  of  the  offense,  promoting  re‐
spect for the law, providing just punishment for the offense, 
affording adequate deterrence of criminal conduct, protecting 
the public from further crimes by Marks, and providing him 
with needed correctional treatment. See 18 U.S.C. § 3553(a)(2).  
    If the sentencing court had asked why anyone should care, 
it might have explained at the time of sentencing that the an‐
swer to the technical guideline question simply did not matter 
to the court’s final sentencing decision. That did not happen 
here,  though.  The  court  did  not  say  that  it  would  have  im‐
posed  the  same  sentence  whether  or  not  Marks  technically 
qualified as a career offender under the Guidelines.  
     The fact that the Guidelines present some technical and ar‐
bitrary questions, as in this case, does not show a flaw in the 
Guidelines  as  a  whole.  They  are  a  comprehensive  and  de‐
tailed system. They try to capture a broad range of factors rel‐
evant to sentencing. Such a comprehensive and detailed sys‐
tem of advice that takes into account the seriousness of crim‐
inal conduct and the defendant’s criminal record must neces‐
sarily include some arbitrary rules and cutoffs. One example 
is  the  15‐year  requirement  in  § 4A1.2(e),  which  can  be  even 
14                                                      No. 15‐2862 

more  arbitrary  as  applied  to  parole  revocations  under 
§ 4A1.2(k)(2). 
    The sometimes arbitrary aspects of criminal history calcu‐
lations have long been recognized by the Sentencing Commis‐
sion  itself.  Even  the  original  1987  version  of  the  Guidelines 
encouraged departures based on the often‐arbitrary features 
of  the  criminal  history  calculations.  See  U.S.S.G.  § 4A1.3 
(1987). Both when the Guidelines were treated as binding and 
now when they are advisory, the presence of such a technical 
and arbitrary issue should prompt a sentencing judge to ask 
him‐ or herself why anyone should care. 
    Even if the 1990s drug convictions are too old to count for 
guideline purposes, the court may still consider them in eval‐
uating  Marks’  criminal  history  under  § 3553(a).  See 
§ 4A1.3(a); 18 U.S.C. § 3661. In the end, Marks’ extensive crim‐
inal  history may justify a sentence above the range that ap‐
plies without the career‐offender Guideline (51 to 63 months), 
but that is a question for the district court.  
   We  VACATE  Marks’  sentence  and  REMAND  for  re‐sen‐
tencing consistent with this opinion.